UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-6607


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

CALVIN WATTY DRIVER,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Bryson City.   Graham C. Mullen,
Senior District Judge. (2:05-cr-00217-GCM-DLH-1)


Submitted:   June 25, 2015                 Decided:   June 30, 2015



Before GREGORY, FLOYD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Calvin Watty Driver, Appellant Pro Se.     Donald David Gast, Amy
Elizabeth Ray, Assistant United States Attorneys, Asheville, North
Carolina; William Michael Miller, Jennifer A. Youngs, Assistant
United States Attorneys, Charlotte, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Calvin   Watty    Driver      appeals    the    district       court’s   order

denying his motion for leave to file a § 2255 motion as timely.

We   have   reviewed    the    record    and    find    no    reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.      United    States   v.    Driver,    No.    2:05-cr-00217-GCM-DLH-1

(W.D.N.C. Apr. 1, 2015).         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this    court    and    argument      would    not   aid   the

decisional process.



                                                                            AFFIRMED




                                        2